Dear Ms. Core:
Your request for an Attorney General's Opinion as to whether a married couple who each own and occupy their own separate residence can qualify for homestead exemptions on both residences has been assigned to me for research and reply.
The short answer to your question is no. La.Const. art. VII, § 20(A)(2), in pertinent part, expressly provides that the homestead exemption shall not extend and apply to more than one homestead owned by either the husband or wife, or both. Thus, it is the opinion of this office that a married couple who each who own and occupy their own separate residence cannot qualify for homestead exemptions on both residences.
We trust this adequately responds to your request. However, if our office can be of further assistance, please do not hesitate to contact us.
  Yours very truly,
 JAMES D. "BUDDY" CALDWELL Attorney General
  By:______________________  BENJAMIN A. HUXEN II Assistant Attorney General
  JDC/BAH II